John Alden plaint. agt Thomas Clarke Esqr Defendt in an action of the case upon reveiw of an action of the case that was commenced and tryed by the saide Clarke agt Alden the last County Court held in Boston in January. 75. whereby the plaintife is damnified to the value of Six thousand foote of boards or Eighteen pounds in Silver and all other due damages according to attachmt Dat. July. 20th 1676. . . . The Jury . . . founde for the Defendant costs of Court *707The plaint. appealed from this Judgement unto the next Court of Assistants and himselfe principall in Eighteen pounds and Ephraim Turner and James Hill Sureties in £.9. apeice bound themselves respectiuely in the Summes aforesaide . . . upon condition the sd John Alden should prosecute his appeale . . .
[ See Clarke v. Alden, pp. 213-14, 660, and 685, above. The Court of Assistants confirmed this judgment (Records, i. 66). Later there was trouble about the costs: see Records of Courts of Assistants, i. 158, and S. F. 1471.6.]